Chief Justice TOAL.
I respectfully dissent. I would hold that the circuit court committed an error of law in suppressing the evidence at issue in this case.
Assuming, without deciding, that the video recording of Respondent’s breath test site did not comply with section 56-*4835-2953,7 1 would apply a harmless error analysis in determining whether the video recording and breath test evidence should have been suppressed. This Court has recognized that the “exclusion of evidence should be limited to violations of constitutional rights and not to statutory violations, at least where the appellant cannot demonstrate prejudice at trial resulting from the failure to follow statutory procedures.” State v. Chandler, 267 S.C. 138, 143, 226 S.E.2d 553, 555 (1976) (emphasis added) (citing State v. Sachs, 264 S.C. 541, 566 n. 11, 216 S.E.2d 501, 514 n. 11 (1975)). In State v. Huntley, 349 S.C. 1, 5, 562 S.E.2d 472, 474 (2002), the circuit court suppressed a defendant’s breathalyzer results where the simulator test solution did not contain the proper alcohol concentration required by an Act.8 Despite non-compliance with the Act, this Court held that the circuit court improperly excluded the breathalyzer test results because the defendant was not prejudiced by the violation, as the breathalyzer machine itself was operating properly. Id. at 6, 562 S.E.2d at 474. Therefore, the Court determined that evidence of non-compliance with the Act went to the weight, not the admissibility of the defendant’s breathalyzer results. Id.
Relying on these cases, I would hold that the circuit court committed an error of law in failing to engage in a prejudice analysis upon finding that the video recording failed to satisfy the requirements of section 56-5-2953.9
*484Contrary to the majority’s assertion, the General Assembly did not specify a remedy in section 56-5-2953 for failure to comply with the statutory requirements. Subsection (B) merely provides that noncompliance with the statute “is not alone a ground for dismissal” if the video recording qualifies under an exception in subsection (B). S.C.Code Ann. § 56-5-2953(B); see also Suchenski, 374 S.C. at 16, 646 S.E.2d at 881 (finding that failure to produce a video recording in compliance with 56-5-2953 may be a ground for dismissal if no exceptions apply). Regardless, in my opinion, a statute’s failure to specify a remedy for noncompliance does not preclude a prejudice analysis, as the majority implies. C.f. State v. London, 370 S.C. 103, 108-09, 634 S.E.2d 660, 663 (2006) (finding a prejudice analysis appropriate for an alleged violation of a recordkeeping statute which does not specify a remedy for noncompliance).
In my view, Respondent was not prejudiced by the video recording’s lack of audio. Aside from its lack of audio, the video recording complies with the statutory requirements of 56-5-2953 by including the reading of Respondent’s Miranda}10 warnings, the officer informing Respondent of the video recording and his right to refuse the breath test, and the breath test procedure itself. This Court has stated that “the purpose of section 56-5-2953 ... is to create direct evidence of a DUI arrest.” Town of Mt. Pleasant v. Roberts, 393 S.C. 332, 347, 713 S.E.2d 278, 285 (2011). Despite the malfunctioning of the audio, the video recording nevertheless creates evidence of Respondent’s breath test. Significantly, Respondent has challenged neither the validity of the Miranda warnings he was given nor any other aspect of the breath test procedure. Respondent has not asserted that bad faith or a bad motive existed on the part of any actor involved in the video recording audio failure.
Therefore, I would hold that Respondent was not prejudiced by the omission of audio in the video recording and, consequently, the circuit court erred in suppressing the evidence. Absent a violation of Respondent’s constitutional rights— which are not in dispute here — the circuit court should not *485have excluded the video recording or the evidence surrounding Respondent’s breath test without a showing that (1) the video did not comply with section 56-5-2953 and (2) Respondent was prejudiced as a result of the video’s non-compliance. See Huntley, 349 S.C. at 6, 562 S.E.2d at 474; Chandler 267 S.C. at 143, 226 S.E.2d at 555.
In my view, nothing in section 56-5-2953 mandates suppression of a defective video recording, nor has this Court ever interpreted the statute as requiring strict compliance for admission of a video recording, as the majority asserts. Defects in evidence generally do not affect admissibility. See State v. Odom, 382 S.C. 144, 152, 676 S.E.2d 124, 128 (2009) (citing Huntley, 349 S.C. at 6, 562 S.E.2d at 474). As indicated, supra, in the prejudice analysis, “exclusion is typically reserved for constitutional violations.” Id. (citing Huntley, 349 S.C. at 6, 562 S.E.2d at 474); Chandler, 267 S.C. at 143, 226 S.E.2d at 555. Thus, I would find that the defect in the video recording goes to the weight, rather than the admissibility, of the evidence. See Odom, 382 S.C. at 152, 676 S.E.2d at 128.
Likewise, I disagree with the majority’s interpretation of Suchenski. Specifically, the majority believes Suchenski stands for the proposition that strict compliance with section 56-5-2953 is a prerequisite for admissibility of evidence. Suchenski merely holds that dismissal of a DUI charge is “an appropriate remedy provided by [section] 56-5-2953 where a violation of subsection (A) is not mitigated by subsection (B) exceptions.” Suchenski, 374 S.C. at 17, 646 S.E.2d at 881 (emphasis added). In fact, the case makes no mention of suppression of evidence, addressing only dismissal of DUI charges as a possible remedy for noncompliance with the statute. Id. Because dismissal of Respondent’s DUI charges is not before us, this Court may only review the circuit court’s suppression order. As a result, the majority’s reliance on Suchenski is misplaced.
Furthermore, the majority provides no support for upholding the circuit court’s suppression of Respondent’s breath test results along with all evidence or testimony related to the breath test.11 Even if the failure to comply with the statute *486did, in fact, require suppression of the defective video recording, and assuming the circuit court declined to dismiss the DUI charges, I cannot conceive of a basis, statutory or otherwise, for excluding the breath test results and the related testimony and evidence. To the contrary, section 56-5-2953 provides that “[n]othing in this section may be construed as prohibiting the introduction of other relevant evidence” in the trial for a DUI. S.C.Code Ann. § 56-5-2953(B).
Therefore, because I would hold that the circuit court erred in failing to conduct a prejudice analysis and Respondent demonstrated no prejudice resulting from admission of the evidence, and because at the very least the circuit court erred in suppressing the evidence surrounding the breath test, I would reverse the court of appeals’ decision upholding the circuit court’s suppression order and remand for a new trial.
KITTREDGE, J., concurs.

. The State argues that the video recording satisfied section 56-5-2953 because the video recording captured all conduct and events required by the statute. In addition, the police officer who administered the breath test submitted an affidavit to the circuit court indicating that exigent circumstances existed under 56-5-2953(B) because the audio failure was unknown and out of the officer’s control at the time of the test.


. The Act amended South Carolina Code Ann. § 56-5-2950(a) to require a simulator test be performed before a breath test is administered to ensure the reliability of the breathalyzer machine results. Act No. 434, 1998 S.C. Acts 3220-23.


. The mention of prejudice in City of Rock Hill v. Suchenski, 374 S.C. 12, 16, 646 S.E.2d 879, 881 (2007) has no impact on the present case. In Suchenski, the Court found that a violation of 56-5-2953, even without a showing of prejudice to the defendant, may result in dismissal of the charges. Id. As the majority points out, in this case, Respondent did not appeal the circuit court’s denial of his motion to dismiss.


. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).


. I disagree with the majority's contention that there is no challenge to the breadth of the circuit court's suppression order on certiorari. *486While the State’s petition does not use that language, the State argued that the court of appeals erred in affirming the circuit court’s suppression of the video recording, the testimony or evidence that a breath test was offered or administered, and the results of the breath test. In my opinion, if the State contended the circuit court erred in excluding the video recording only, the State’s argument would have only mentioned the video recording.